Case: 10-60038 Document: 00511399143 Page: 1 Date Filed: 03/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 2, 2011
                                       No. 10-60038
                                                                            Lyle W. Cayce
                                                                                 Clerk



VANYA ADELIA ONIONS,

                                                   Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                   Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                 No. A 095 321 122




Before SMITH, WIENER, and OWEN, Circuit Judges.
PER CURIAM:*


       Vanya Onions, a native and citizen of Malawi, petitions for review of a de-
cision of the Board of Immigration Appeals (“BIA”) denying her protection under



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60038 Document: 00511399143 Page: 2 Date Filed: 03/02/2011



                                  No. 10-60038

the Convention Against Torture (“CAT”). Onions asserted that she would be
forced to undergo female genital mutilation, a ritual of her grandparents’ tribe,
if she returned to Malawi.
      An immigration judge (“IJ”) denied Onions’s claim, and the BIA affirmed,
because she failed to demonstrate that it is more likely than not that she would
be tortured if she returned to Malawi and that Malawi officials would acquiesce
in the torture. See 8 C.F.R. § 208.16(b). The IJ and BIA noted that Onions had
never been tortured, and there was no credible evidence that anyone had ever
threatened her with genital mutilation. Further, Onions failed to show that she
would be forced to return to her grandparents’ tribe and that she could not relo-
cate to a safer part of Malawi.
      Onions has failed to present any legal authority or facts to dispute the
findings of the BIA or to demonstrate that the record compels a reversal. See
Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th Cir. 2005). Accordingly, the peti-
tion is DENIED. Because Onions only sought protection under the CAT, we ad-
dress only that claim and do not comment on any other asylum claim she might
have brought.




                                       2